 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 JELANI BONILLA,                                Case No. 2:19-cv-04314-PSG-JC
                                                  [District Judge: Philip S. Gutierrez
13                 Plaintiff,                     Magistrate Judge: Jacqueline
                                                  Chooljian]
14          v.
                                                  PROTECTIVE ORDER RE
15 CITY OF COVINA, COVINA POLICE                  CONFIDENTIAL DOCUMENTS
   DEPARTMENT, OFFICER M.
16 ESQUIVEL and DOES 1 through 100,
   inclusive,
17
              Defendants.
18
19
20     1.        A. PURPOSES AND LIMITATIONS
21          As the parties have represented that discovery in this action is likely to involve
22 production of confidential, proprietary, or private information for which special
23 protection from public disclosure and from use for any purpose other than prosecuting
24 this litigation may be warranted, this Court enters the following Protective Order.
25 This Order does not confer blanket protections on all disclosures or responses to
26 discovery. The protection it affords from public disclosure and use extends only to
27 the limited information or items that are entitled to confidential treatment under the
28 applicable legal principles. Further, as set forth in Section 12.3, below, this Protective

                                              1                Case No. 2:19-cv-04314-PSG-JC
                         PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 Order does not entitle the parties to file confidential information under seal. Rather,
 2 when the parties seek permission from the court to file material under seal, the parties
 3 must comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
 4 District Judge and Magistrate Judge.
 5         B. GOOD CAUSE STATEMENT
 6         This action is likely to involve confidential peace officer personnel file
 7 documents,      evaluative/investigative    documents,     plaintiff’s   medical    and/or
 8 psychotherapeutic records, as well as personal identifying information of third party
 9 witnesses (i.e. addresses, telephone numbers, etc.), for which special protection from
10 public disclosure and from use for any purpose other than prosecution of this action
11 is warranted. Such confidential and proprietary materials and information consist of,
12 among other things, personnel file information, agency decision-making, deliberative
13 process, and internal evaluation/analysis; plaintiff’s confidential medical and/or
14 psychotherapeutic treatment information; and personal identifying information of any
15 third party witnesses, otherwise generally unavailable to the public, or which may be
16 privileged or otherwise protected from disclosure under state or federal statutes, court
17 rules, case decisions, or common law.
18         Accordingly, to expedite the flow of information, to facilitate the prompt
19 resolution of disputes over confidentiality of discovery materials, to adequately
20 protect information the parties are entitled to keep confidential, to ensure that the
21 parties are permitted reasonable necessary uses of such material in preparation for and
22 in the conduct of trial, to address their handling at the end of the litigation, and serve
23 the ends of justice, a protective order for such information is justified in this matter.
24 It is the intent of the parties that information will not be designated as confidential for
25 tactical reasons and that nothing be so designated without a good faith belief that it
26 has been maintained in a confidential, non-public manner, and there is good cause
27 why it should not be part of the public record of this case.
28

                                             2                Case No. 2:19-cv-04314-PSG-JC
                        PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 2.      DEFINITIONS

 2         2.1   Action: The instant action: Case No. 2:19-cv-04314-PSG-JC, Jelani
 3 Bonilla v. City of Covina, et al.
 4         2.2   Challenging Party: a Party or Non-Party that challenges the
 5 designation of information or items under this Order.
 6         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 7 how it is generated, stored or maintained) or tangible things that qualify for protection
 8 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 9 Cause Statement.
10         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
11 support staff).
12         2.5   Designating Party: a Party or Non-Party that designates information or
13 items that it produces in disclosures or in responses to discovery as
14 “CONFIDENTIAL.”
15         2.6   Disclosure or Discovery Material: all items or information, regardless
16 of the medium or manner in which it is generated, stored, or maintained (including,
17 among other things, testimony, transcripts, and tangible things), that are produced or
18 generated in disclosures or responses to discovery in this matter.
19         2.7   Expert: a person with specialized knowledge or experience in a matter
20 pertinent to the litigation who has been retained by a Party or its counsel to serve as
21 an expert witness or as a consultant in this Action.
22         2.8   House Counsel: attorneys who are employees of a party to this Action.
23 House Counsel does not include Outside Counsel of Record or any other outside
24 counsel.
25         2.9   Non-Party: any natural person, partnership, corporation, association, or
26 other legal entity not named as a Party to this action.
27         2.10 Outside Counsel of Record: attorneys who are not employees of a party
28 to this Action but are retained to represent or advise a party to this Action and have

                                            3                Case No. 2:19-cv-04314-PSG-JC
                       PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 appeared in this Action on behalf of that party or are affiliated with a law firm which
 2 has appeared on behalf of that party, and includes support staff.
 3          2.11 Party: any party to this Action, including all of its officers, directors,
 4 employees, consultants, retained experts, and Outside Counsel of Record (and their
 5 support staffs).
 6          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7 Discovery Material in this Action.
 8          2.13 Professional Vendors: persons or entities that provide litigation support
 9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
11 and their employees and subcontractors.
12          2.14 Protected Material:     any Disclosure or Discovery Material that is
13 designated as “CONFIDENTIAL.”
14          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
15 from a Producing Party.
16 3.       SCOPE

17          The protections conferred by this Order cover not only Protected Material (as
18 defined above), but also (1) any information copied or extracted from Protected
19 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
20 and (3) any deposition testimony, conversations, or presentations by Parties or their
21 Counsel that might reveal Protected Material, other than during a court hearing or at
22 trial.
23          Any use of Protected Material during a court hearing or at trial shall be
24 governed by the orders of the presiding judge. This Order does not govern the use of
25 Protected Material during a court hearing or at trial.
26 4.       DURATION
27          Even after final disposition of this litigation, the confidentiality obligations

28 imposed by this Order shall remain in effect until a Designating Party agrees

                                             4                Case No. 2:19-cv-04314-PSG-JC
                        PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 otherwise in writing or a court order otherwise directs. Final disposition shall be
 2 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 3 or without prejudice; and (2) final judgment herein after the completion and
 4 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 5 including the time limits for filing any motions or applications for extension of time
 6 pursuant to applicable law.
 7 5.      DESIGNATING PROTECTED MATERIAL

 8         5.1     Exercise of Restraint and Care in Designating Material for Protection.
 9 Each Party or Non-Party that designates information or items for protection under this
10 Order must take care to limit any such designation to specific material that qualifies
11 under the appropriate standards. The Designating Party must designate for protection
12 only those parts of material, documents, items, or oral or written communications that
13 qualify so that other portions of the material, documents, items, or communications
14 for which protection is not warranted are not swept unjustifiably within the ambit of
15 this Order.
16         Mass, indiscriminate, or routinized designations are prohibited. Designations
17 that are shown to be clearly unjustified or that have been made for an improper
18 purpose (e.g., to unnecessarily encumber the case development process or to impose
19 unnecessary expenses and burdens on other parties) may expose the Designating Party
20 to sanctions.
21         If it comes to a Designating Party’s attention that information or items that it
22 designated for protection do not qualify for protection, that Designating Party must
23 promptly notify all other Parties that it is withdrawing the inapplicable designation.
24         5.2     Manner and Timing of Designations. Except as otherwise provided in
25 this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
26 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
27 under this Order must be clearly so designated before the material is disclosed or
28 produced.

                                             5                Case No. 2:19-cv-04314-PSG-JC
                        PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         Designation in conformity with this Order requires:
 2             (a)   for information in documentary form (e.g., paper or electronic
 3 documents, but excluding transcripts of depositions), that the Producing Party affix at
 4 a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 5 legend”), to each page that contains protected material. If only a portion or portions
 6 of the material on a page qualifies for protection, the Producing Party also must clearly
 7 identify the protected portion(s) (e.g., by making appropriate markings in the
 8 margins).
 9         A Party or Non-Party that makes original documents available for inspection
10 need not designate them for protection until after the inspecting Party has indicated
11 which documents it would like copied and produced. During the inspection and before
12 the designation, all of the material made available for inspection shall be deemed
13 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
14 copied and produced, the Producing Party must determine which documents, or
15 portions thereof, qualify for protection under this Order. Then, before producing the
16 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
17 to each page that contains Protected Material. If only a portion or portions of the
18 material on a page qualifies for protection, the Producing Party also must clearly
19 identify the protected portion(s) (e.g., by making appropriate markings in the
20 margins).
21             (b) for testimony given in depositions that the Designating Party identifies
22 on the record, before the close of the deposition as protected testimony.
23             (c) for information produced in some form other than documentary and for
24 any other tangible items, that the Producing Party affix in a prominent place on the
25 exterior of the container or containers in which the information is stored the legend
26 “CONFIDENTIAL.” If only a portion or portions of the information warrants
27 protection, the Producing Party, to the extent practicable, shall identify the protected
28 portion(s).

                                            6                Case No. 2:19-cv-04314-PSG-JC
                       PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2 failure to designate qualified information or items does not, standing alone, waive the
 3 Designating Party’s right to secure protection under this Order for such material.
 4 Upon timely correction of a designation, the Receiving Party must make reasonable
 5 efforts to assure that the material is treated in accordance with the provisions of this
 6 Order.
 7 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

 8         6.1   Timing of Challenges.      Any Party or Non-Party may challenge a
 9 designation of confidentiality at any time that is consistent with the Court’s
10 Scheduling Order.
11         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
12 resolution process under Local Rule 37-1 et seq.
13         6.3   The burden of persuasion in any such challenge proceeding shall be on
14 the Designating Party. Frivolous challenges, and those made for an improper purpose
15 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
16 expose the Challenging Party to sanctions. Unless the Designating Party has waived
17 or withdrawn the confidentiality designation, all parties shall continue to afford the
18 material in question the level of protection to which it is entitled under the Producing
19 Party’s designation until the Court rules on the challenge.
20 7.      ACCESS TO AND USE OF PROTECTED MATERIAL

21         7.1   Basic Principles. A Receiving Party may use Protected Material that is
22 disclosed or produced by another Party or by a Non-Party in connection with this
23 Action only for prosecuting, defending, or attempting to settle this Action. Such
24 Protected Material may be disclosed only to the categories of persons and under the
25 conditions described in this Order. When the Action has been terminated, a Receiving
26 Party must comply with the provisions of Section 13 below.
27 ///
28 ///

                                            7                Case No. 2:19-cv-04314-PSG-JC
                       PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1        Protected Material must be stored and maintained by a Receiving Party at a
 2 location and in a secure manner that ensures that access is limited to the persons
 3 authorized under this Order.
 4        7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5 otherwise ordered by the court or permitted in writing by the Designating Party, a
 6 Receiving       Party    may     disclose    any    information   or   item   designated
 7 “CONFIDENTIAL” only to:
 8              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 9 as employees of said Outside Counsel of Record to whom it is reasonably necessary
10 to disclose the information for this Action;
11              (b) the officers, directors, and employees (including House Counsel) of the
12 Receiving Party to whom disclosure is reasonably necessary for this Action;
13              (c) Experts (as defined in this Order) of the Receiving Party to whom
14 disclosure is reasonably necessary for this Action and who have signed the
15 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16              (d) the court and its personnel;
17              (e) court reporters and their staff;
18              (f) professional jury or trial consultants, mock jurors, and Professional
19 Vendors to whom disclosure is reasonably necessary for this Action and who have
20 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21              (g) the author or recipient of a document containing the information or a
22 custodian or other person who otherwise possessed or knew the information;
23              (h) during their depositions, witnesses, and attorneys for witnesses, in the
24 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
25 requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
26 form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
27 confidential information unless they sign the “Acknowledgment and Agreement to
28 Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party

                                              8                Case No. 2:19-cv-04314-PSG-JC
                         PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 2 depositions that reveal Protected Material may be separately bound by the court
 3 reporter and may not be disclosed to anyone except as permitted under this Protective
 4 Order; and
 5            (i) any mediator or settlement officer, and their supporting personnel,
 6 mutually agreed upon by any of the parties engaged in settlement discussions.
 7 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 8 LITIGATION
 9         If a Party is served with a subpoena or a court order issued in other litigation
10 that compels disclosure of any information or items designated in this Action as
11 “CONFIDENTIAL,” that Party must:
12            (a) promptly notify in writing the Designating Party. Such notification shall
13 include a copy of the subpoena or court order unless prohibited by law;
14            (b) promptly notify in writing the party who caused the subpoena or order
15 to issue in the other litigation that some or all of the material covered by the subpoena
16 or order is subject to this Protective Order. Such notification shall include a copy of
17 this Protective Order; and
18            (c) cooperate with respect to all reasonable procedures sought to be pursued
19 by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21 the subpoena or court order shall not produce any information designated in this action
22 as “CONFIDENTIAL” before a determination by the court from which the subpoena
23 or order issued, unless the Party has obtained the Designating Party’s permission, or
24 unless otherwise required by the law or court order. The Designating Party shall bear
25 the burden and expense of seeking protection in that court of its confidential material
26 and nothing in these provisions should be construed as authorizing or encouraging a
27 Receiving Party in this Action to disobey a lawful directive from another court.
28 ///

                                            9                Case No. 2:19-cv-04314-PSG-JC
                       PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 2 LITIGATION
 3            (a) The terms of this Order are applicable to information produced by a
 4 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5 produced by Non-Parties in connection with this litigation is protected by the
 6 remedies and relief provided by this Order. Nothing in these provisions should be
 7 construed as prohibiting a Non-Party from seeking additional protections.
 8            (b) In the event that a Party is required, by a valid discovery request, to
 9 produce a Non-Party’s confidential information in its possession, and the Party is
10 subject to an agreement with the Non-Party not to produce the Non-Party’s
11 confidential information, then the Party shall:
12               (1) promptly notify in writing the Requesting Party and the Non-Party
13 that some or all of the information requested is subject to a confidentiality agreement
14 with a Non-Party;
15               (2) promptly provide the Non-Party with a copy of the Protective Order
16 in this Action, the relevant discovery request(s), and a reasonably specific description
17 of the information requested; and
18               (3) make the information requested available for inspection by the Non-
19 Party, if requested.
20            (c) If a Non-Party represented by counsel fails to commence the process
21 called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
22 and accompanying information or fails contemporaneously to notify the Receiving
23 Party that it has done so, the Receiving Party may produce the Non-Party’s
24 confidential information responsive to the discovery request. If an unrepresented
25 Non-Party fails to seek a protective order from this court within 14 days of receiving
26 the notice and accompanying information, the Receiving Party may produce the Non-
27 Party’s confidential information responsive to the discovery request. If the Non-Party
28 timely seeks a protective order, the Receiving Party shall not produce any information

                                            10               Case No. 2:19-cv-04314-PSG-JC
                       PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 in its possession or control that is subject to the confidentiality agreement with the
 2 Non-Party before a determination by the court unless otherwise required by the law
 3 or court order. Absent a court order to the contrary, the Non-Party shall bear the
 4 burden and expense of seeking protection in this court of its Protected Material.
 5 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7 Protected Material to any person or in any circumstance not authorized under this
 8 Protective Order, the Receiving Party must immediately (a) notify in writing the
 9 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
10 all unauthorized copies of the Protected Material, (c) inform the person or persons to
11 whom unauthorized disclosures were made of all the terms of this Order, and (d)
12 request such person or persons to execute the “Acknowledgment and Agreement to
13 Be Bound” that is attached hereto as Exhibit A.
14 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

15 MATERIAL
16        When a Producing Party gives notice to Receiving Parties that certain
17 inadvertently produced material is subject to a claim of privilege or other protection,
18 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20 may be established in an e-discovery order that provides for production without prior
21 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
22 parties reach an agreement on the effect of disclosure of a communication or
23 information covered by the attorney-client privilege or work product protection, the
24 parties may incorporate their agreement into this Protective Order.
25 12.    MISCELLANEOUS

26        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27 person to seek its modification by the Court in the future.
28

                                            11               Case No. 2:19-cv-04314-PSG-JC
                       PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 2 would have to object to disclosing or producing any information or item on any
 3 ground not addressed in this Protective Order. Similarly, no Party waives any right
 4 to object on any ground to use in evidence of any of the material covered by this
 5 Protective Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any
 7 Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 8 orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
 9 Protected Material under seal is denied by the court, then the Receiving Party may
10 file the information in the public record unless otherwise instructed by the court.
11 13.     FINAL DISPOSITION

12         After the final disposition of this Action, as defined in Section 4, within 60 days
13 of a written request by the Designating Party, each Receiving Party must return all
14 Protected Material to the Producing Party or destroy such material. As used in this
15 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
16 summaries, and any other format reproducing or capturing any of the Protected
17 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
18 must submit a written certification to the Producing Party (and, if not the same person
19 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
20 category, where appropriate) all the Protected Material that was returned or destroyed
21 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
22 compilations, summaries or any other format reproducing or capturing any of the
23 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
24 archival copy of all pleadings, motion papers, trial, deposition, and hearing
25 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
26 reports, attorney work product, and consultant and expert work product, even if such
27 materials contain Protected Material. Any such archival copies that contain or
28 ///

                                            12               Case No. 2:19-cv-04314-PSG-JC
                       PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 constitute Protected Material remain subject to this Protective Order as set forth in
 2 Section 4.
 3 14.    Any violation of this Order may be punished by any and all appropriate
 4 measures including, without limitation, contempt proceedings and/or monetary
 5 sanctions.
 6 IT IS SO ORDERED.
 7 Dated: November 27, 2019               _______________/s/____________________
                                          Honorable Jacqueline Chooljian
 8
                                          U.S. MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           13               Case No. 2:19-cv-04314-PSG-JC
                      PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4        I, _____________________________ [print or type full name], of
 5 _________________ [print or type full address], declare under penalty of perjury
 6 that I have read in its entirety and understand the Protective Order that was issued
 7 by the United States District Court for the Central District of California on
 8 November 27, 2019, in the case of Jelani Bonilla v. City of Covina, et al., Case No.
 9 2:19-cv-04314-PSG-JC. I agree to comply with and to be bound by all the terms of
10 this Protective Order and I understand and acknowledge that failure to so comply
11 could expose me to sanctions and punishment in the nature of contempt. I solemnly
12 promise that I will not disclose in any manner any information or item that is subject
13 to this Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order.
15        I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Protective Order, even if such enforcement proceedings occur after termination of this
18 action. I hereby appoint __________________________ [print or type full name] of
19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Protective Order.
22 Date: ______________________________________
23 City and State where sworn and signed: _________________________________
24
25 Printed name: _______________________________
26
27 Signature: __________________________________
28

                                            14               Case No. 2:19-cv-04314-PSG-JC
                       PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
